DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive.
On pages 9 and 10 of applicant response, applicant essentially argues that there is only one LAR for each target based on current conditions, while conditions change, necessitating changes to the LAR, there is still only a single LAR for each target. In contrast, the claimed invention provides, for one target, a plurality of LARs where those LARs are based on different values of input parameters (i.e. demonstrating the effect of different wind speeds at different altitudes on the same weapon).
Examiner respectfully disagree because Howard discloses a compound box having common LARs (meaning/implying that a plurality of LARs are disclosed for one target as derived from other LARs of different target (See [0011] and [0045]-[0047])).
Examiner maintains rejection in view of Howard.
Drawings
Figure 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-13,15, 16 , 18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard (US 20090173789 Al).

Claim 1, A Launch Acceptability Region display system for a payload-releasing platform, (Howard, [0029] and [0041], fig.4b) the system comprising: 
an input module configured to obtain or receive information relating to a target, a first value of at least one input parameter (Howard, [0006] flying condition (speed) of aircraft), and predefined payload performance parameters (Howard, [0007] characteristics of weapon), wherein the at least one input parameter comprises one of (Howard, [0006] speed/velocity of aircraft); 
a LAR computing module (Horward, [0011] Weapon launch acceptable regions and maximum lateral offsets may be calculated for each of several targets simultaneously) configured to: 
compute LAR data representative of a first LAR using the payload performance parameters, the target information and the first input parameter value; (Howard, [0005]-[0007] and [0045] computation/calculating release points between which the weapon is presently capable of engaging one or more targets of interest. The targets are first-second LAR) and 
compute LAR data representative of a second LAR using the payload performance parameters, the target information and a second value of the input parameter, (Howard, [0005]-[0007] and [0045] computation/calculating release points between which the weapon is presently capable of engaging one or more targets of interest. The targets are first-second LAR)
wherein the first LAR and the second LAR are regions in which a payload released from the payload-releasing platform could impact the target; (Howard, [0045] fig.5 example of three targets)
an image data generation module configured to receive said set of LAR data and generate therefrom a LAR image data for each LAR and generate therefrom a set of LAR image data, (Howard, [0005] and fig.7 #16 symbol generator, interpreted as image data) and 
(Howard, [0008], [0010], [0011] and fig.5 display of symbols representing targets and aircraft)Claim 2, Howard discloses the system according to claim 1, wherein said visual representation of each LAR includes an indication of its respective associated first or second input parameter value.  (Howard, [0011] a compound display symbol representing the regions and offsets common to at least two and preferably all of the targets, and symbols are generated representing the instantaneous aircraft position. The aircraft position such as altitude is input parameter)

Claim 3, Howard discloses the system according to claim 1, wherein said input module is configured, in response to receiving or obtaining said first input parameter value, to compute the second input parameter values based on a selected or predefined interval value.  (Howard, [0005]-[0007] and [0045] computation/calculating release points between which the weapon is presently capable of engaging one or more targets of interest. The targets are first-second LAR)

Claim 5, Howard discloses the system according to claim 1, wherein said input module is configured to obtain or receive meteorological conditions for each of the first and second input parameter values and to compute the LAR data for each LAR using the (Howard is seen disclosing information such as aircraft position (altitude), flight path. Using and obtaining meteorological condition is not novel in the field of aircraft flying. This is a matter of design choice. One ordinary skilled in the art before the filing of the claimed invention would have been motivated to acquire meteorological condition in order to assess visibility condition for the pilot)

Claim 6 (Cancelled).  

Claim 9-10 (Cancelled).  
  
Claim 11, Howard discloses the system according to claim 1, wherein said visual representation of LARs is in the form of a two- or three-dimensional render.  (Howard, [0006] HUD are known to display images in 3D)

Claim 12, the system according to claim 1, configured to enable a user to select a format of display of said visual representation of LARs.  (Format selection is common practice)

Claim 13 discloses a method performed by the system of claim 1. Claim 13 essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 15.  

Claim 14 (Cancelled).  

Claim 15 discloses a method performed by the system of claim 1. Claim 15 essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 15.

Claim 16, Howard discloses the system according to claim 2, wherein said input module is configured, in response to receiving or obtaining said first input parameter value, to compute the second input parameter values based on a selected or predefined interval value.  (Howard, [0011] information from inputted values is being amalgamated, combined. This is in order for simultaneous computation of the targets)
 
Claim 18, Howard discloses the system according to claim 3, further comprising an extrapolation module configured to receive meteorological conditions for each of the first and second input parameter values and to compute the LAR data for each LAR using the meteorological conditions.  (Howard is seen disclosing information such as aircraft position (altitude), flight path. Using and obtaining meteorological condition is not novel in the field of aircraft flying. This is a matter of design choice. One ordinary skilled in the art before the filing of the claimed invention would have been motivated to acquire meteorological condition in order to assess visibility condition for the pilot)

 (Howard is seen disclosing information such as aircraft position (altitude), flight path. Using and obtaining meteorological condition is not novel in the field of aircraft flying. This is a matter of design choice. One ordinary skilled in the art before the filing of the claimed invention would have been motivated to acquire meteorological condition in order to assess visibility condition for the pilot) 
Claim 21, Howard discloses the system according to claim 3, wherein said input module is configured to obtain or receive meteorological conditions for each of the first and second input parameter values and to compute the LAR data for each LAR using the meteorological conditions. (Howard is seen disclosing information such as aircraft position (altitude), flight path. Using and obtaining meteorological condition is not novel in the field of aircraft flying. This is a matter of design choice. One ordinary skilled in the art before the filing of the claimed invention would have been motivated to acquire meteorological condition in order to assess visibility condition for the pilot)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard, in view of Lyren (US 20200258268 Al).

Regarding claim 7, Howard does not disclose the system according to claim 1, wherein a visual representation of LAR data representative of the first LAR is displayed superimposed on at least a second one of said sets of LAR data, and positioned relative thereto.  
Lyren discloses the system according to claim 5, wherein a visual representation of at least a first one of said sets of LAR data is displayed superimposed on at least a (Lyren, fig.3 [0092]-[0100])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Howard with the teachings of Lyren since they are both analogous in weapon targeting device related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Howard with the teachings of Lyren in order to assist shooters in aiming weapons and hitting intended targets.

Claim 8, Howard does not disclose the system according to claim 1, wherein the display module is configured to display a visual representation of a set of LAR data relative to a visual representation of a current position of said platform.
Lyren discloses the system according to claim 1, wherein the display module is configured to display a visual representation of a set of LAR data relative to a visual representation of a current position of said platform. (Lyren, fig.3 [0092]-[0100])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Howard with the teachings of Lyren since they are both analogous in weapon targeting device related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Howard with the teachings of Lyren in order to assist shooters in aiming weapons and hitting intended targets.

Allowable Subject Matter
s 4, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4, no prior art discloses the system according to claim 1, further comprising an extrapolation module configured to receive said LAR data and extrapolate LAR data computed at input parameter values adjacent to the first and/or second input parameter values to generate intermediate LAR data, and include in said set of LAR data said intermediate LAR data for input to said image generation module.Claim 17, no prior art discloses the system according to claim 2, further comprising an extrapolation module configured to receive said LAR data and extrapolate LAR data computed at input parameter values adjacent to the first and/ or second input parameter values to generate intermediate LAR data, and include in said set of LAR data said intermediate LAR data for input to said image generation module.Claim 19, no prior art discloses the system according to claim 16, further comprising an extrapolation module configured to receive said .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20150369566 A1 Software is provided for functioning in conjunction with a plurality of mission stores and for assisting a pilot of a vehicle with release of the mission stores to achieve a specified number of mission objectives. Each of the plurality of mission stores may be designated for communication with a separate mission reference point or target. The targets may be grouped within a common target area. The software provides processor-executable instructions for determining acceptable timing and location for release of the plurality of mission stores, such as within the common target area, and such that the mission stores achieve communication with the respective mission reference points.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/           Primary Examiner, Art Unit 2674                                                                                                                                                                                             2/13/2021